Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 21, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00999-CV



                      IN RE JASON D. WHITNEY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-02726

                          MEMORANDUM OPINION

      On November 12, 2013, relator Jason D. Whitney filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel respondent, the Honorable
Denise Pratt, presiding judge of the 311th District Court of Harris County, to enter
a final decree of divorce based on a mediated settlement agreement. Relator also
seeks immediate relief by staying all further proceedings in the trial court.
      Relator asserts that respondent conducted an in camera hearing on October
9, 2013, to discuss entry of the final decree of divorce. During that hearing,
respondent allegedly refused to sign the decree over concerns of the best interests
of the children. Respondent allegedly suggested the appointment of an amicus
attorney and the setting of an evidentiary hearing to address questions of
unsupervised visitation.

      The record does not contain a transcript of the in camera hearing. The only
evidence in support of relator’s assertions is an affidavit from his attorney. In this
affidavit, relator’s attorney attests that “Judge Pratt made no orders on this date,
stating it was up to counsel to determine how best to proceed.” Our record
indicates that a final evidentiary hearing was set for November 6, 2013, then reset
for November 12, 2013, because of scheduling conflicts.

      Those seeking the extraordinary remedy of mandamus must follow the
applicable procedural rules. In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston
[14th Dist.] 2011, orig. proceeding). “Chief among these is the critical obligation
to provide the reviewing court with a complete and adequate record.” Id. (citing
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)); see also Tex. R. App. P.
52.7(a). Generally, the record must contain either a written order from the trial
court or a reporter’s record of the trial court’s oral order denying a motion for
relief. See In re Bill Heard Chevrolet, Ltd., 209 S.W.3d 311, 316 (Tex. App.—
Houston [1st Dist.] 2006, orig. proceeding). In this case, there is no record of a
ruling. Relator has not shown, for example, that respondent has denied a written
motion to enter judgment on a mediated settlement agreement. E.g., In re Lee, No.
11-0732, — S.W.3d —, 2013 WL 5382067, at *2 (Tex. Sep. 27, 2013) (orig.
proceeding). The affidavit from relator’s attorney affirmatively establishes that

                                          2
respondent has made no order. Even if an oral ruling was made at the in camera
hearing, we cannot accept an affidavit as a substitute for the official record. See
Hamilton v. Empire Gas & Fuel Co., 134 Tex. 377, 384–85, 110 S.W.2d 561, 566
(1937); Res. Health Servs., Inc. v. Acucare Health Strategies, Inc., No. 14-06-
00846-CV, 2007 WL 4200587, at *1 (Tex. App.—Houston [14th Dist.] Nov. 29,
2007, no pet.) (mem. op.).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny the petition for writ of mandamus and request for
emergency stay.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                        3